


117 HRES 564 IH: Reaffirming the comprehensive United States approach to tobacco control and encouraging the World Health Organization to embrace technological advancements to combat noncommunicable diseases.
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 564
IN THE HOUSE OF REPRESENTATIVES

July 27, 2021
Mr. Reschenthaler submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Reaffirming the comprehensive United States approach to tobacco control and encouraging the World Health Organization to embrace technological advancements to combat noncommunicable diseases.


Whereas, according to the Centers for Disease Control and Prevention, approximately 40 million Americans smoke cigarettes on a regular basis, and smoking remains one of the most preventable forms of noncommunicable disease around the world; Whereas, though the best health outcomes for current smokers result from quitting nicotine altogether, the Centers for Disease Control and Prevention estimates less than 10 percent of adult smokers will successfully stop smoking cigarettes in a given year; 
Whereas the bipartisan Family Smoking Prevention and Tobacco Control Act of 2009 (Public Law 111–31) provided the Food and Drug Administration authority to regulate the tobacco industry and develop a pathway to bring scientifically substantiated less harmful alternatives to the market for adult consumers who would otherwise continue smoking cigarettes; Whereas, in 2017, the Food and Drug Administration announced a comprehensive approach to tobacco control based on cessation, prevention, and harm reduction, and recognized a continuum of risk with combustible tobacco products on one end of the spectrum and noncombustible products such as heated tobacco, vapor, and snus on the other end;
Whereas, as part of its scientific evaluation to assess whether a product is appropriate for the protection or promotion of public health, the Food and Drug Administration assesses various criteria, including the potential health effects, nicotine levels, flavor variants, potential appeal to, and likelihood of use by youth and nonsmokers, and imposes post-market surveillance requirements; Whereas the United States approach to tobacco control requires the Food and Drug Administration to evaluate all available scientific data and the Food and Drug Administration process allows for all interested parties to engage the agency in an open and transparent manner regarding the development of such innovative products;
Whereas other governments have embraced similar approaches to tobacco harm reduction, including the United Kingdom, New Zealand, Greece, and Norway, and have provided adult consumers information about and access to scientifically substantiated reduced-harm products; Whereas the Framework Convention on Tobacco Control negotiated and implemented under the auspices of the World Health Organization, includes harm reduction as one of the main pillars of tobacco control;
Whereas the World Health Organization has yet to promote harm reduction, embrace innovation and technological advancements, and recognize the science supporting tobacco harm reduction as a means of accelerating the decline of cigarette smoking and reducing noncommunicable diseases associated with smoking; Whereas the World Health Organization minimizes the Food and Drug Administration’s evaluation process of noncombustible nicotine-containing products, and in many countries the World Health Organization encourages health regulators to prohibit these products from the market or tax and regulate them in the same manner as cigarettes; and
Whereas the World Health Organization estimates there will be approximately 1,400,000,000 cigarette smokers throughout the world in 2025, and efforts to reduce consumption through increased taxation or other regulatory measures have demonstrated limited impact on the decline of smoking prevalence: Now, therefore, be it  That the House of Representatives directs the Secretary of State and the Secretary of Health and Human Services to proactively engage the World Health Organization to promote the comprehensive United States approach to tobacco control, and encourage the adoption of tobacco harm reduction as a pragmatic means of combating noncommunicable diseases associated with cigarette smoking around the world.

